En este caso las partes están conformes en que la corte inferior cometió los errores que le imputa el apelante debido al largo tiempo transcurrido entre la fecha del juicio y el momento de dictar sentencia, por lo que en apelación se revocó la sentencia ape-lada, declarándose con lugar la demanda y se ordenó al de-*1015mandado que devuelva al demandante la suma de $4,633, o sea la diferencia entre lo pagado bajo protesta y la contri-bución que realmente debió imponerse y cobrarse al deman-dante en el ejercicio 1924-25.